DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 03/10/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 03/10/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-2 and 5-13. 
Applicants have canceled claims 4 and 15.
Applicants have left claims 3 and 14 as originally filed.
Claims 1-3 and 5-14 are the current claims hereby under examination.
Specification - Withdrawn
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 03/10/2022, with respect to para. [0176] of the specification have been fully considered and are persuasive. Applicants have amended the specification to correct the reference numbers. The objection of the specification has been withdrawn. 
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claim 1 is objected to because of the following informalities:
Claim 1, line 21 currently reads “based on a time for the error range …”, however, it appears it should read --based on the time for the error range …-- (emphasis added), as the calculated time is introduced in line 15.
Response to Arguments
Applicant’s arguments, see page 9-10 of Remarks, filed 03/10/2022, with respect to claims 7-9 have been fully considered and are persuasive.  The objections of claims 7-9 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 03/10/2022, with respect to claims 2-6 and 11 have been fully considered and are persuasive. Applicants have amended claim 2 to clarify what blood glucose levels are used and claim 11 to positively recite a user interface. The 112(b) rejection of claims 2-6 and 11 has been withdrawn. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 2, the claim fails to further limit the subject matter of claim 1. Currently, claim 2 recites the processor is further configured to obtain first error information, obtain second error information, and obtain error information of the sensor based on the first error information and the second error information. However, amended claim 1 now recites obtaining second error information and obtaining error information of the sensor based on the first and second error information. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 3 and 6 are rejected due to their dependence from claim 2. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-3 and 5-7 are directed to “a device”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 8-11 are directed to “a system”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 12-14 are directed to “a method”, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 12 recite the abstract idea of a mental process, as follows:
Obtain first error information of the sensor by comparing a first blood glucose level measured and a second blood glucose level measured at a first calibration time included in a preset time;
Obtain second error information of the sensor by comparing a first blood glucose level measured by the sensor and a second blood glucose level measured at a second calibration time in which a time corresponding to a first calibration interval has passed from the first calibration time;
Obtain error information of the sensor based on the first error information and the second error information; and
Calculate a time taken for the error range to reach a preset threshold value.
The obtaining first error information by comparing two measured blood glucose values, obtaining second error information by comparing two measured blood glucose values at a different time, obtaining error information of the sensor by comparing the first error information and the second error information, and calculating a time taken for the error range to reach a threshold can be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could visually obtain error information by comparing two blood glucose level values at two separate times either graphically or in a table of values. A person with ordinary skill in the art could further calculate error information of the first and second error information by determining a difference between the two or determining if the second error information has gone up or down. A person with ordinary skill in the art could further calculate the time taken for these blood glucose values to reach a preset threshold, again either graphically or in a table of values. There is currently nothing to suggest an undue level of complexity in the obtaining first error information, obtaining second error information, obtaining error information of the sensor, and calculating a time steps. No complex equations are recited within the claims, instead all “obtaining” and “calculating” steps are mental processes. Therefore, a person would be able to practically perform the steps mentally or with the aid of pen and paper by visually observing blood glucose values graphically or in a table.
Prong Two: Claims 1 and 12 do not recite additional elements that integrate the abstract idea into a practical application. Therefore, the claims are “directed to” the abstract idea. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., a processor used as a tool to perform the abstract idea, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. a sensor, recited at a high level of generality to measure blood glucose values to be used in the abstract idea); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. using the generic processor and calculated time to set the time for the second calibration interval)).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed to obtain the error information of the sensor and calculating a time to reach a threshold remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer Requirement, the additional elements are well-understood, routine, and conventional. Using a sensor to obtain blood glucose via a bodily fluid of a user is a well-understood, routine, and conventional method of obtaining blood glucose as recited in para. [0005] of the disclosure filed on 06 April 2020. Further, Ueda et al. (Pub. No. US 2010/0168537) discloses such sensors are well-understood, routine, and convention (Fig. 4, element 102, and para. [0071]). Further, using a processor to obtain error information is a well-understood, routine, and conventional method of obtaining error information as disclosed by Ueda (Fig. 1, element 123, “blood glucose level estimator”, and para. [0043]).
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 12 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post- solution activities, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“obtain first error information … obtain second error information …” (claim 2 and claim 13), “consider a physical error range of the blood glucose measuring device …” (claim 3 and claim 14), “set the second calibration interval to be identical with the first calibration interval … set the second calibration interval as two times the first calibration interval” (claim 5)), and
Further describe the post-solution activity (“generate information on a blood glucose level …” (claim 6), and “provide an alarm to direct a user to calibrate an error …” (claim 7)) (recited at a high level of generality), both recited at a high level of generality).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. The results of the calibrated blood glucose values are not used in a meaningful way and remain in a block box. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-3, 5-7, and 12-14 are rejected.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 8-11 recite the abstract idea of a mental process, as follows:
Obtain first error information by comparing a first blood glucose level measured and a second blood glucose level measured at a first calibration time included in a preset time;
Obtain second error information by comparing a first blood glucose level and a second blood glucose level at a second calibration time in which a time corresponding to a first calibration interval has passed; and
Obtain error information of the sensor based on the first error information and the second error information
Predict an error range of the sensor based on the error information.
The obtaining first error information by comparing two measured blood glucose values, obtaining second error information by comparing two measured blood glucose values at a different time, obtaining error information of the sensor by comparing the first error information and the second error information, and predicting an error range of the sensor based on the error information can be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could visually obtain error information by comparing two blood glucose level values at two separate times either graphically or in a table of values. A person with ordinary skill in the art could further calculate error information of the first and second error information by determining a difference between the two or determining if the second error information has gone up or down. Further, a person could mentally predict an error range of the sensor based on the mentally computed error information. There is currently nothing to suggest an undue level of complexity in the obtaining first error information, obtaining second error information, obtaining error information of the sensor, and predicting steps. No complex equations are recited within the claims, instead all “obtaining” and “predicting” steps are mental processes. Therefore, a person would be able to practically perform the steps mentally or with the aid of pen and paper by visually observing blood glucose values graphically or in a table.
Prong Two: Claim 8 does not recite additional elements that integrate the abstract idea into a practical application. Therefore, the claims are “directed to” the abstract idea. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., a blood glucose level measuring device and device, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. a sensor to measure blood glucose levels to be used in the abstract idea); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. a display to display blood glucose information, recited at a high level of generality, and using the generic processor and calculated time to set the time for the second calibration interval).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is not practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the extracted indicator remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer Requirement, the additional elements are well-understood, routine, and conventional. Using a sensor to obtain blood glucose via a bodily fluid of a user is a well-understood, routine, and conventional method of obtaining blood glucose as recited in para. [0005] of the disclosure filed on 06 April 2020. Further, Ueda et al. (Pub. No. US 2010/0168537) discloses such sensors are well-understood, routine, and convention (Fig. 4, element 102, and para. [0071]). Further, using a processor to obtain error information is a well-understood, routine, and conventional method of obtaining error information as disclosed by Ueda (Fig. 1, element 123, “blood glucose level estimator”, and para. [0043]). Further, using a display to display results is well-understood, routine, and conventional as disclosed by Ueda (Fig. 1, element 113 and 125, “display component”). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 9-11 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the abstract idea, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“calculate a time taken for the error range of the sensor to reach a preset threshold … set the first calibration interval as a second calibration interval …” (claim 9)), 
Further describe the post-solution activity (“transmit information on the second calibration interval to the display device and a user interface for guiding to calibrate an error …” (claim 9), “present visual feedback based on the predicted error” (claim 10), “reflect additional error information …” (claim 11)) (recited at a high level of generality)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 8-11 are rejected.
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 10 of the Remarks, filed 03/10/2022, that the rejections do not identify any limitations that fall within at least one of the groupings of abstract ideas.
The Examiner respectfully disagrees. As recited in the previous rejection and reiterated above, it is recited that the abstract ideas fall within the mental process grouping.
Applicants have argued on pages 10-12 of the Remarks, filed 03/10/2022, that the results that are determined overrides a routine and conventional sequence of events and the claims are directed to an improvement of the functioning of computers. 
The Examiner respectfully disagrees. As recited in the independent claims, a result in the error information of the sensor does not need to result in an override. Instead, if a determined time taken to reach a threshold is within a threshold, the first calibration interval is used again as the second calibration interval. Therefore, a change in the calibration interval is not needed if the time taken is within a threshold. Further, it is not evident from the claims or the subject matter how an improvement to the functioning of the generic computer components is provided. From the claims and the disclosure, no improvement can be seen based on the arrangement of the generic computer components. Instead, the generic computer components are merely used to perform the mental processes in a generic computer environment. 
Applicants have argued on pages 13-14 of the Remarks, filed 03/10/2022, that it is not known that the sensors, processors, and displays are well-known, routine, and conventional. 
The Examiner respectfully disagrees. As recited in the previous Office Action and reiterated above, using a sensor to obtain glucose measurement data and using a processor and a display to perform generic computing tasks is well-known, routine, and conventional within the art. As was recited in the 103 rejection in the previous Office Action (now withdrawn), a sensor, processor, and display are all well-known, routine, and conventional. See the 101 rejection above. 
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 14-21 of Remarks, filed 03/10/2022, with respect to claims 1-3 and 6-14 have been fully considered and are persuasive. Applicants have amended the independent claims to recite the previously allowable subject matter of claim 4 and 15. The 103 rejection of claims 1-3 and 6-14 has been withdrawn. 
Allowable Subject Matter - Maintained
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-3 and 5-14 appear allowable over the prior art made of record. The closest prior art includes Ueda et al. (Pub. No. US 2010/0168537), hereinafter referred to as Ueda, in view of Nogueira et al. (Pub. No. US 2017/0181673), hereinafter referred to as Nogueira.
Ueda discloses a blood glucose measuring device (Abstract) including a sensor (Fig. 1, element 102, para. [0071]). Ueda further discloses obtaining error information of the sensor by comparing blood glucose levels and calculating a time taken for the error range to reach a threshold (para. [0043] and [0060]). 
Nogueira discloses using the calculated time to set the next calibration interval for a glucose sensor (para. [0765]). 
However, while setting and changing calibration times and calibration threshold values is known within the art, the prior art made of record does not reasonably disclose, teach, or suggest updating the next calibration interval to be the same time as it took to reach the preset threshold in the previous interval.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791